EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Bronwen M. Loeb in a telephone message left on 07 July 2021, following an interview on 30 June 2021.

Status of Application, Amendments and/or Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The amendment of 5/21/21 has been entered in full. Claims 1, 5 and 28 are amended. Claim 13 and 15 are canceled. Claims 1, 2, 5, 8, 9, 12, 14, 18-20, 23-28, 30 and 33 are pending.
Applicants' election without traverse of Group I, claims 1, 2, 5, 8, 9, 12, 14, 18-20 and 27, in the reply filed on 5/21/21 is acknowledged. The election of Sjogren's syndrome as the species of disease in the reply filed on 5/21/21 is also acknowledged. 

Examiner’s Amendment
Following entry of the 5/21/21 amendment, amend the claims further as follows:
In claim 12, line 2, add the words "human IgG1" before "Fc domain", and in line 3 replace "from:" with "from the group consisting of:", and in line 4, replace the word "or" with the word "and"

	In claim 19, line 1, add the word "isolated" before the word "antibody"

In claim 20, line 1, add the word "isolated" before the word "antibody", and in line 2, replace "antigen-binding" with "antigen binding"

	Cancel claims 23-26



	In claim 33, lines 7-8, delete " (e.g., Factor VII in hemophiliacs)" so that lines 7-8 read "… products, lupus…"

Rejoinder of Process Claims
Claims 1, 2, 5, 8, 9, 12, 14, 18-20 and 27 are directed to an allowable product (Group I of the 3/23/21 restriction requirement). Pursuant to the procedures set forth in MPEP § 821.04(B), claims 28, 30 and 33, directed to the process of using an allowable product (non-elected Group III), are hereby rejoined and fully examined for patentability under 37 CFR 1.104. Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement between Groups I and III as set forth in the Office action mailed on 3/23/21 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Rejoinder of Non-Elected Species
	The claims are directed to a method allowable with respect to the elected species. As such, the election of species requirement is hereby withdrawn, and the previously non-elected species are hereby rejoined and fully examined.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1, 2, 5, 8, 9, 12, 14, 18-20, 27, 28, 30 and 33 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY C HOWARD whose telephone number is (571)272-2877. The examiner can normally be reached on Monday - Friday 9 - 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ZACHARY C HOWARD/Primary Examiner, Art Unit 1646